Citation Nr: 1433522	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1970, June 1972 to October 1972, and October 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's increased rating claim.

The Veteran was scheduled to appear at the Lincoln RO to have a personal hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

A review of the record demonstrates that additional evidence has been added to the Veteran's claims file including VA examination reports dated in June 2013 and May 2014, as well as, VA treatment records dated 2010 through 2014.  The Veteran, through his representative, has submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Veteran has alleged an inability to retain employment due to his service-connected PTSD.  See, e.g., the Veteran's notice of disagreement (NOD) dated August 2010 and his VA Form 9 dated February 2011.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

FINDING OF FACT

Throughout the appeal claim period, the Veteran's psychiatric disability has been manifested by depression, sleep impairment, intrusive thoughts, irritability, mild memory loss, disturbances of mood and motivation, and difficulty in establishing and maintain effective work and social relationships; there is no showing occupational and social impairment causing deficiencies in most areas and/or an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the increased disability rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, a letter dated in May 2010 complied with VA's duty to notify the Veteran with regard to these increased rating and earlier effective date claims.  In particular, the letter informed the Veteran of the need for evidence of a worsening of his disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the letter.

The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs) and VA treatment records, and secured multiple examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

VA examinations were obtained in June 2010, June 2013, and May 2014 with respect to the pending claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the Board concludes that a 50 percent disability evaluation is warranted for the appeal period.  Thus, a staged rating is not appropriate for the Veteran's service-connected PTSD.

The Veteran's psychiatric disability has been evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under these criteria, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Here, the Veteran's treatment history indicates that he suffers from depressive disorder, as well as, alcohol and cannabis dependence in addition to his service-connected PTSD.  See the VA examination reports dated June 2010, June 2013, and May 2014.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Critically, the medical evidence in the instant case does not clearly differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his substance abuse and depression.  Further, both the June 2010 and June 2013 VA examination reports noted that the Veteran's PTSD symptoms are inextricably interwoven with his depression and substance abuse.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

Also relevant in evaluating psychiatric disability, the Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 55 to 60 as determined by VA examiners and treatment providers.  These scores are indicative of moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for his PTSD.  After having reviewed the record, and for reasons explained below, the Board concludes that a 50 percent disability rating, but no higher, is warranted under the schedular criteria for entire claim period.

VA treatment records dated in June 2009 and July 2009 document the Veteran's reports of persistent insomnia accompanied by nightmares related to his Vietnam War combat experience.  He denied suicidal or homicidal ideation and endorsed forgetfulness and mild memory loss.  The treatment provider noted that the Veteran's affect was appropriate and variable.  He assigned a GAF score of 55-60.

In a May 2010 statement, Mr. C.P. indicated that he sees the Veteran on a weekly basis and has not "worked with him in a mood or mental state that would suggest PTSD being present."

The Veteran was afforded a VA psychological examination in June 2010, at which time the examiner documented the Veteran's current symptoms of depression, sleep disruptions including nightmares, hypervigilance, exaggerated startle response, increased irritability, and avoidance.  The examiner noted that the Veteran's depressive symptoms include difficulty sleeping, as well as, feelings of guilt and sadness.  The examiner stated that the Veteran "has been able to limit his use of alcohol but still on occasion will drink a pint to be able to get to sleep."  The Veteran reported that he is divorced and lives alone.  He has little contact with his two sisters who live out of state.  He attends church, but has little social contact outside of that.  As to leisure/recreational activities, the Veteran reads and watches television.  The examiner noted that the Veteran's "[p]sychosocial functioning is constricted."  The Veteran did not endorse panic attacks, obsessive behavior, or episodes of violence.  The examiner did not identify impaired speech, trouble with personal hygiene, impaired thought processes, or disturbed judgment.  The Veteran's affect was appropriate and his mood was good.  The examiner noted that the Veteran experiences a sense of detachment and emotional numbing, although he does plan and hope for the future.  The examiner indicated that the Veteran exhibited anger and conflict with authorities related to PTSD.  The Veteran is currently unemployed, although he is scheduled to begin a new job within a week.  The examiner concluded that the Veteran's PTSD "would likely cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."  A GAF of 56 was assigned.

VA treatment records dated in June 2010 documented the Veteran's report of poor sleep with flashbacks and nightmares, which had increased.  VA treatment records dated in January 2012 noted that the Veteran contacted the VA medical center (VAMC) for help with his PTSD symptoms, as recommended by his coworkers.  The Veteran endorsed depression, anxiety, decreased appetite, difficulty concentrating, and difficulty sleeping at that time.  See the VA treatment records dated January 2012.

The Veteran was afforded another VA examination in June 2013 to address his psychological symptomatology.  The examiner indicated that he arrived late for the interview and "there was an odor of alcohol present."  The Veteran wore dark sunglasses throughout the entire interview.  The examiner found the Veteran to be "rather outspoken with rapid speech, but cooperative, pleasant, and answered questions in a straightforward manner."  He was oriented in all spheres and his attention, concentration, insight, memory, and judgment were intact.  The Veteran described his mood as angry and frustrated "because I don't feel the government treated me like they should."  The Veteran endorsed poor sleep and stated that he smokes marijuana and consumes alcohol in order to sleep.  He reported, "I can't enjoy anything in life unless I am drunk or smoking marijuana."  He felt that his condition has deteriorated and is he "always distracted about things all of the time."  The Veteran reported drinking a fifth of gin and a six pack of beer on a daily basis.  He also smoked marijuana daily.  He continued to live alone and calls his younger sister on occasion.  The Veteran indicated that he is unemployed and last worked as a maintenance man about two years ago.  He lost his job because he could not get along with his co-workers and complained about it.  The Veteran now spent his time "sitting around the house and drinking all of the time...I can't sleep unless I get drunk, then I can sleep."  In sum, the examiner determined that the Veteran's psychological symptoms were indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks, although general functioning is satisfactory with normal routine behaviors, self-care, and conversation.  A GAF of 55 was assigned.

VA treatment records dated in October 2013 noted the Veteran's report that he had a girlfriend.  VA treatment records dated in May 2014 documented the Veteran's continued difficulty sleeping, inability to concentrate, and feelings of depression.  He denied suicidal ideation, plan, or intent.  He stated that he drinks alcohol and smokes marijuana "just to calm himself."  See the VA treatment record dated May 2014.

The Veteran was again afforded a VA psychological examination in May 2014, at which time the examiner determined that the Veteran's occupational and social impairment continued to be best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks, although general functioning is satisfactory with normal routine behaviors, self-care, and conversation.  The Veteran continued to live alone and maintained limited telephonic contact with family members.  He stated that sometimes his nephew would come by and pick him up to go out together.  The Veteran stated that he was friends with a fellow veteran who lived downstairs from him and they socialize together.  He reported attending church and would sometimes walk to the park.  He stated that "he is trying to find himself a job, rather than sitting around the house."  The Veteran denied working at all in the last year.  He reported that he predominantly "spends his time [lying] around the house, watching television, and if I have money in my pocket I go get myself something to drink."

The May 2014 VA examiner described the Veteran as appropriately attired for the examination and indicated that he was "pleasant, open, cooperative, and smiled easily during the interview."  The Veteran was oriented in all spheres; his attention, concentration, insight, and judgment were intact.  He described his mood as anxious and depressed.  He also reported that is "gets angry all of the time."  The Veteran continued to endorse significant sleep impairment.  He also reported intrusive thoughts and memory loss for names and phone numbers.  The Veteran reported that about a year ago, he stole a bottle of whiskey while intoxicated and was charged with shoplifting.  He reported that he continues to drink alcohol and smoke marijuana daily.  A GAF of 55 was continued.

Based on a review of the evidence, the Board concludes that an increased disability rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  Symptomatology warranting the assignment of a 50 percent rating includes impairment of memory, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that a higher rating to 50 percent is warranted based on the Veteran's manifested psychological symptomatology.  See 38 C.F.R. § 4.3 (2013).

The Board has considered the assignment of a rating in excess of 50 percent.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  In this matter, the findings of the multiple VA examination reports and VA treatment records throughout the claim period are indicative of occupational and social impairment with reduced reliability and productivity.  The Veteran was shown to have at least limited social relationships and exhibited some interest in activities outside of the home.  The Board recognizes that the Veteran reported difficulty getting along with coworkers during the appeal period.  See, e.g., the VA examination report dated June 2013 and May 2014.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Accordingly, the Board concludes that a 70 percent rating is not warranted under Diagnostic Code 9411 during the claim period.

Additionally, total occupational and social impairment as a result of the Veteran's service-connected disability has not been shown.  The evidence has not demonstrated total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  Notably, although the Veteran's mild memory problems are well documented in the record, there is no evidence of memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Veteran has predominantly been unemployed throughout the appeal period.  However, the evidence of record does not show that his psychiatric disability has caused total occupational impairment.  No medical professional has provided any opinion indicating that the Veteran's psychiatric disability has caused total occupational and social impairment.  Rather, his communication skills and thought processes have not been shown to be impaired upon examination, and his concentration and judgment have been satisfactory.  
Accordingly, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for either a 70 percent or a 100 percent rating.

In sum, during the entire claim period, the extent and severity of the Veteran's actual symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationship, i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time during the appeal period.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's PTSD warrants a 50 percent rating, but no higher.



III.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's psychiatric disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, it bears emphasis that the schedular rating criteria are designed to take into account certain degrees of occupational impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's psychological disability is expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual problems not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

An increased disability rating of 50 percent for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

As described in the Introduction, the Veteran has raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.

As was discussed above, in this decision the Board has increased the disability rating assigned to the Veteran's service-connected PTSD to 50 percent.  Clearly, agency of original jurisdiction (AOJ) has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of a 50 percent disability rating for his service-connected PTSD.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the Veteran should be provided with proper notice as to the elements and information necessary to substantiate his claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran has asserted that he received vocational rehabilitation benefits during the appeal period.  Currently, his vocational rehabilitation records are not associated with his claims file.  An effort should therefore be made to obtain these records.

Further, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2. Take the appropriate steps to obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

3. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dated since May 2014.  All such available documents should be associated with the claims file.

4. Arrange for a VA examiner to review the claims file and opine whether it is at least as likely as not that the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment, without consideration for any nonservice-connected conditions.  The examiner should provide a clear rationale for any opinion given.  If it is found that an in-person examination is necessary to respond to this inquiry, then one should be arranged.  

5. Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


